                    Case 3:14-cv-00918-WHB-JCG Document 43 Filed 08/19/21 Page 1 of 1
                                               UNITED STATES DISTRICT COURT
                                                       OFFICE OF THE CLERK
                                                  SOUTHERN DISTRICT OF MISSISSIPPI
                                                        Jackson, Mississippi



ARTHUR JOHNSTON                                         August 18, 2021                   Divisions
CLERK OF COURT
                                                                                          SOUTHERN at Gulfport
Arthur_Johnston@mssd.uscourts.gov                                                         2012 15th St., Suite 403, Zip 39501

501 E. Court St., Suite 2.500                                                             EASTERN at Hattiesburg
Jackson, MS 39201                                                                         701 Main St., Suite 200, Zip 39401

TELEPHONE                                                                                 NORTHERN & WESTERN at Jackson
601-608-4010                                                                              501 E. Court St., Suite 2.500 Zip 39201



            To Whom it May Concern:

                      Re:       Booth v. Wal-Mart Stores East, L.P.
                                3:14-cv-00918

            It has been brought to my attention that while he presided over the above-referenced case, the
            late U. S. District Judge William H. Barbour, Jr. owned stock in Wal-Mart Stores, Inc, the parent
            company of Wal-Mart Stores East, LP through holdings in an IRA. As best we can tell, his
            ownership of stock in Wal-Mart neither affected nor impacted his decisions in this case.
            However, his ownership even indirectly through an IRA would have required recusal under the
            Code of Conduct for United States Judges, and thus the court directed that I notify the parties of
            the conflict.

            Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides the
            following guidance for addressing disqualification that is not discovered until after a judge has
            participated in a case:

            [A] judge should disclose to the parties the facts bearing on disqualification as soon as those
            facts are learned, even though that may occur after entry of the decision. The parties may then
            determine what relief they may seek and a court (without the disqualified judge) will decide the
            legal consequence, if any, arising from the participation of the disqualified judge in the entered
            decision.

            Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral
            argument, the Committee explained “[s]imilar considerations would apply when a judgment was
            entered in a district court by a judge and it is later learned that the judge was disqualified.”

            With Advisory Opinion 71 in mind, you are invited to respond to this disclosure of Judge
            Barbour’s conflict in this case. Should you wish to respond, please submit your response on or
            before September 15, 2021. Any response will be considered by another judge of this court.

            Sincerely,



            Arthur S. Johnston, III
            Clerk of Court
